CLD-082                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-4838
                                       ___________

                            IN RE: ERNEST WOODALL,
                                                Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                     (Related to W.D. Pa. Civ. No. 2-11-cv-00607)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   January 15, 2015

       Before: FUENTES, GREENAWAY, JR., and VANASKIE, Circuit Judges

                           (Opinion filed: February 18, 2015 )
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Ernest Woodall, a state prisoner proceeding pro se, seeks a writ of mandamus

directing the United States District Court for the Western District of Pennsylvania to

comply with our prior order that it “reach a decision on [his] habeas petition.” For the

reasons that follow, we will deny the mandamus petition.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Woodall is currently serving four consecutive sentences of eight to 20 years of

imprisonment after being convicted in the Allegheny County Court of Common Pleas of

four counts of attempted homicide. Woodall unsuccessfully sought relief on direct

appeal and through a Post-Conviction Relief Act petition. In May 2011, Woodall filed in

the District Court a pro se habeas petition under 28 U.S.C. § 2254. Because the District

Court had not adjudicated that petition as of September 2012, Woodall sought mandamus

relief in this Court. We granted his mandamus petition by order dated June 10, 2013,

“conclud[ing] that the District Court’s delay in this case is tantamount to a failure to

exercise jurisdiction.” In re Woodall, C.A. No. 12-3752. Thereafter, a Magistrate Judge

recommended that the § 2254 petition be dismissed because Woodall’s claims lacked

merit. Over Woodall’s objections, the District Court approved and adopted the

Magistrate Judge’s recommendations and denied the § 2254 petition. Woodall appealed,

and we denied his request for a certificate of appealability. Woodall v. Superintendent

Dallas SCI, C.A. No. 13-4721 (order entered June 6, 2014). Woodall has now filed a

mandamus petition, asking that we order the District Court to comply with our June 2013

mandamus order.

       Woodall complains that the “District Court has failed to comply with” our order

granting his previous mandamus petition. That order directed the District Court to reach

a decision on Woodall’s § 2254 petition. Because, in conformity with that order, the

District Court denied the § 2254 petition in November 2013, Woodall’s request is moot.

Woodall also asserts that our instruction “has not been adhered to” because the District

                                              2
Court’s decision left “unresolved” an issue concerning waiver of his rights under the

Interstate Agreement on Detainers. Mandamus relief is unavailable, however, because

Woodall’s allegation could be (and in fact was) raised on appeal from the denial of the

§ 2254 petition. See In re Briscoe, 448 F.3d 201, 212 (3d Cir. 2006). We will therefore

deny the mandamus petition.1




1
 Woodall’s request for appointment of counsel is denied. See Tabron v. Grace, 6 F.3d
147 (3d Cir. 1993).
                                            3